IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs March 13, 2002

            BRADFORD D. DARNBU SH v. STATE OF TENNESSEE

                   Direct Appeal from the Circuit Court for Coffee County
                           No. 30557    L. Craig Johnson, Judge

                                  ________________________

                    No. M2000-02256-CCA-R3-PC - Filed April 29, 2002



The petitioner appeals the trial court’s summary dismissal of his post-conviction relief petition.
The issue presented for appeal is whether the petitioner’s post-conviction petition is barred by
the statute of limitations. The judgment of the trial court is affirmed.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which JOE G. RILEY and
THOMAS T. WOODALL , JJ., joined.

Bradford D. Darnbush, Jonesville, Virginia, Pro Se.

Paul G. Summers, Attorney General and Reporter; P. Robin Dixon, Jr., Assistant Attorney
General; and Charles Michael Layne, District Attorney General, for the appellee, State of
Tennessee.

                                           OPINION

        The petitioner, Bradford D. Darnbush, pled guilty to driving on a revoked license in
Manchester City Court in January of 1992. He was sentenced to eleven months and twenty-nine
days and was ordered to pay a $250.00 fine, along with court costs. In August of 2000, the
petitioner filed a pro se petition for post-conviction relief, styled “Petition for Post-Conviction
Relief and Memorandum of Facts.” Without a hearing, the post-conviction court dismissed his
petition. The single issue on appeal is whether the post-conviction court was correct in
concluding that the petition was barred by the applicable Post-Conviction Procedure Act statute
of limitations. Tenn. Code Ann. § 40-30-202(a).

       In his pro se petition, the petitioner asserted that the statutory maximum sentence for a
conviction of first offense driving on a revoked license is six months and that his sentence of
eleven months and twenty-nine days is, therefore, illegal. He also asserted that his conviction is
void because the Manchester City Court did not have jurisdiction to sentence him. Further, he
argued that his guilty plea was not knowingly and voluntarily entered because he was not
informed that the conviction “could be used against him at a later date.” Finally, the petitioner
argued that he did not properly waive his right to a jury trial through a valid written waiver.

        We conclude that the petitioner’s post-conviction petition is barred by the statute of
limitations. The petitioner was convicted in January of 1992 and did not file this petition for
post-conviction relief until August of 2000, more than eight years later. At the time of the
petitioner’s conviction, the statute of limitations for post-conviction relief was three (3) years.
Tenn. Code Ann. § 40-30-102 (1990), repealed by Acts 1995, C. 207, § 1. More than three years
have passed since the petitioner’s conviction was entered. Moreover, the petitioner’s claims do
not fall within any of the exceptions, which would toll the limitations period. See Tenn. Code
Ann. § 40-30-202(b) and (c). Thus, the statute of limitations period for post-conviction relief has
expired.

         We note, however, that a post conviction petition is not the only procedural avenue
“available in Tennessee to collaterally attack a conviction and sentence which have become final
. . . .” Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). A petitioner may seek habeas corpus
relief when “it appears upon the face of the judgment or the record of the proceedings upon
which the judgment is rendered that a convicting court was without jurisdiction or authority to
sentence a defendant, or that a defendant’s sentence of imprisonment or other restraint has
expired.” Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). In addition, the statute of
limitations for filing a post-conviction petition does not preclude the petitioner from filing a
petition for habeas corpus. Taylor, 995 S.W.2d at 84. “Even if a post-conviction petition is
dismissed as untimely, a petitioner may assert in a petition for a writ of habeas corpus that his
conviction is void or that he is being illegally or wrongfully restrained.” Id. (citing Potts v.
State, 833 S.W.2d 60, 62 (Tenn. 1992)). Therefore, if “‘it appears upon the face of the judgment
or the record of the proceedings upon which the judgment is rendered’ that the convicting court
was without jurisdiction or authority to sentence the petitioner, or that the petitioner’s sentence
of imprisonment or other restraint has expired,” he may raise those issues, without regard to the
post-conviction statute of limitations, by way of a petition for writ of habeas corpus. Archer,
851 S.W.2d at 164.

                                        CONCLUSION

        For the above reasons, we affirm the judgment of the trial court dismissing the
petitioner’s claim for post-conviction relief as barred by the statute of limitations.




                                                     ___________________________________
                                                     JOHN EVERETT WILLIAMS, JUDGE



                                               -2-